          '
"
    f.    ,,.
     • 'AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (M6dified)                                                                                Page 1   ofll 3
                                            UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                        v.                                                            (For Offenses Committed On or After November 1, 1987)


                              Luis Felipe Garcia-Diaz                                                 Case Number: 3:19-mj-22040

                                                                                                      Thomas S Sims
                                                                                                      Defendant's Attorney


         REGISTRATION NO. 96384051
         THE DEFENDANT:
          l:8l pleaded guilty to count(s) 1 of Complaint
                                                   ---~~~~~~~~--~~~~~~~~-~~~~~




          D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title &Section                    Nature of Offense                                                                            Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                  1

          D The defendant has been found not guilty on count(s)
                                                                                              ------------------~


          D Count(s)                                                                                   dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        D TIME SERVED                                                         45
                                                                                                 :&! _ _~--- days
          l:8l Assessment: $10 WAIVED l:8l Fine: WAIVED
          l:8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                             charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesday, May 22, 2019
                                                                     ----------,Diate oflmposition of Sentence



                                                                                                     I!Bill~OCK
                                                                   .· N w=n·
                                                               (F ;.·.1·;·'"''1=".
                                                                  'l"           !
                                                                           ti11rn1


         Received          /~  (
                       DUSM    ,...~
                                                               MAY 2 2 20!9
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                    CL.ER~\, U.S. p·~·i-:~iCT COURT
                                                SOUTHE:i\~'·.4 L~i~ . ;·~·-:i':.; ( DF C1\L!FORN!A
                                               BY-------·-·---··~·-··-~·---····~------
                                                                             DEPUTY
         Clerk's Office Copy                                                                                                                      3: 19-mj-22040
